Citation Nr: 0714296	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a nervous disorder, 
including depression as secondary to the service connected 
right femoral neck fracture.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from April 2001 until November 
2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The Board first considered this appeal in August 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  Although the RO issued a 
Supplemental Statement of the Case for the issue of 
entitlement to an evaluation in excess of 30 percent for a 
right femoral neck fracture, the record reflects the Board 
denied this issue in the August 2006 decision.  As such, the 
issue of entitlement to an increased evaluation for a right 
femoral neck fracture is not presently before the Board.


FINDINGS OF FACT

1. The October 2002 rating decision denying a claim for 
entitlement to service connection for depression is final.

2. The evidence associated with the claims file subsequent to 
the October 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for a nervous disorder, 
including depression as secondary to the service connected 
right femoral neck fracture and does not raise a reasonable 
possibility of substantiating the claim.





CONCLUSION OF LAW

Evidence received since the final October 2002 determination 
which denied the veteran's claim of entitlement to service 
connection for depression is not new and material, and the 
veteran's claim for that benefit is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The veteran seeks service connection for a nervous disorder, 
including depression as secondary to the service connected 
right femoral neck fracture.  A claim for service connection 
for depression was previously considered and denied by the RO 
in an October 2002 rating decision.  The veteran did not 
appeal this decision and as such the October 2002 rating 
decision is final. 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. 
§ 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The 
Board will therefore undertake a de novo review of the new 
and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In an August 2006 letter, the Appeals 
Management Center (AMC) advised the veteran that the claim 
for service connection for depression was previously denied 
and had become final.  The AMC defined the terms new and 
material and explained that the claim was denied because 
service medical records failed to reflect any treatment for a 
psychiatric disorder.  The AMC indicated that the evidence 
submitted must relate to this fact in order to be new and 
material.  This notification letter satisfies the 
requirements of Kent.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At that time of the October 2002 rating decision the evidence 
of record consisted of service medical records, private 
medical records, and VA outpatient treatment records.  
Subsequently, the veteran submitted additional VA outpatient 
treatment records and private medical records documenting 
treatment for depression.

The evidence submitted subsequent to the October 2002 rating 
decision is new, in that it was not previously of record.  
However, the newly submitted evidence is not material.  In 
October 2002, the claim was denied as there was no evidence 
of a nervous condition or any psychiatric disability during 
service.  The evidence submitted since the October 2002 
decision provides evidence of the current treatment for major 
depressive disorder; however, none of these records relates 
the current psychiatric condition to any incident in service, 
and they are therefore not material. Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992). (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  The records submitted subsequent to the final 
October 2002 rating decision do not suggest the major 
depressive disorder is related to any event or incident 
during service.  In fact, the records suggest the condition 
is related to use of prescription medication.  Nor does the 
evidence submitted document continuous symptomatology for a 
psychiatric condition since the veteran's discharge from 
service.  Thus, the additional evidence is not "material" 
because the evidence does not relate to the unestablished 
elements of a chronic disability during service or a medical 
nexus between a current disability and service.

The additional evidence received since the October 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a nervous disorder, including depression as 
secondary to the service connected right femoral neck 
fracture is not reopened.




ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a nervous disorder, including depression as 
secondary to the service connected right femoral neck 
fracture is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


